 



Exhibit 10.2
INTELLECTUAL PROPERTY SECURITY AGREEMENT
This Intellectual Property Security Agreement is entered into as of May 18, 2007
by and between COMERICA BANK (“Bank”) and Auriga Laboratories, Inc., a Delaware
corporation (“Grantor”).
RECITALS
A. Bank has agreed to make certain advances of money and to extend certain
financial accommodations to AURIGA LABORATORIES, INC. (“Borrower”) the Parent
company of Grantor, in the amounts and manner set forth in that certain Loan and
Security Agreement by and between Bank and Borrower dated of even date herewith
(as the same may be amended, modified or supplemented from time to time, the
“Loan Agreement”; capitalized terms used herein are used as defined in the Loan
Agreement).
B. Pursuant to the terms of that certain Third Party Security Agreement dated of
even date herewith (the “Third Party Security Agreement”), Grantor has granted
to Bank a security interest in all of Grantor’s right, title and interest,
whether presently existing or hereafter acquired, in, to and under all of the
Collateral and pursuant to the terms of that certain Unconditional Guaranty of
even date herewith (the “Guaranty”), Grantor has guarantied the performance of
all of Borrower’s Obligations under the Loan Agreement.
C. Bank is willing to make the Loans to Borrower, but only upon the condition,
among others, that Grantor shall grant to Bank a security interest in certain
Copyrights, Trademarks and Patents to secure the obligations of Grantor under
the Guaranty and the Third Party Security Agreement.
NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound, as collateral security for the
prompt and complete payment when due of its obligations under the Third Party
Security Agreement and the Guaranty and all other agreements now existing or
hereafter arising between Grantor and Bank, Grantor hereby represents, warrants,
covenants and agrees as follows:
AGREEMENT
To secure its obligations under the Third Party Security Agreement, the Guaranty
and under any other agreement now existing or hereafter arising between Grantor
and Bank, Grantor grants and pledges to Bank a security interest in all of
Grantor’s right, title and interest in, to and under its Intellectual Property
Collateral (including without limitation those Copyrights, Patents and
Trademarks listed on Schedules A, B and C hereto), and including without
limitation all proceeds thereof (such as, by way of example but not by way of
limitation, license royalties and proceeds of infringement suits), the right to
sue for past, present and future infringements, all rights corresponding thereto
throughout the world and all re-issues, divisions continuations, renewals,
extensions and continuations-in-part thereof.
This security interest is granted in conjunction with the security interest
granted to Bank under the Third Party Security Agreement. The rights and
remedies of Bank with respect to the security interest granted hereby are in
addition to those set forth in the Third Party Security Agreement, the Loan
Agreement and the other Loan Documents, and those which are now or hereafter
available to Bank as a matter of law or equity. Each right, power and remedy of
Bank provided for herein or in the Third Party Security Agreement, the Loan
Agreement or any of the Loan Documents, or now or hereafter existing at law or
in equity shall be cumulative and concurrent and shall be in addition to every
right, power or remedy provided for herein and the exercise by Bank of any one
or more of the rights, powers or remedies provided for in this Intellectual
Property Security Agreement, the Third Party Security Agreement, the Loan
Agreement or any of the other Loan Documents, or now or hereafter existing at
law or in equity, shall not preclude the simultaneous or later exercise by any
person, including Bank, of any or all other rights, powers or remedies.

 

-1-



--------------------------------------------------------------------------------



 



Grantor represents and warrants that Exhibits A, B, and C attached hereto set
forth any and all intellectual property rights in connection to which Grantor
has registered or filed an application with either the United States Patent and
Trademark Office or the United States Copyright Office, as applicable.
This term of this Agreement and the security interests granted herein shall be
coterminous with the term of the security interests granted in the Loan
Agreement.
This Agreement shall be governed and construed in accordance with the laws of
the State of California.
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original but all of which together shall constitute the same
instrument.
IN WITNESS WHEREOF, the parties have caused this Intellectual Property Security
Agreement to be duly executed by its officers thereunto duly authorized as of
the first date written above.

              GRANTOR:
 
        Address of Grantor:   Auriga Laboratories, Inc.
 
       
2029 Century Park East, Suite 1130
       
Los Angeles, CA 90067
  By:    
 
       
 
       
Attn: Chief Executive Officer
  Name & Title:   Philip S. Pesin, Chief Executive Officer
 
       
 
            BANK:
 
        Address of Bank:   COMERICA BANK
 
       
75 East Trimble Road, M/C 4770
  By:    
San Jose, California 95131
       
Attn: Manager
  Title:    
 
       

 

-2-



--------------------------------------------------------------------------------



 



EXHIBIT A
Copyrights

              Registration     Description   Number   Registration Date
 
       

 

-3-



--------------------------------------------------------------------------------



 



EXHIBIT B
Patents

              Patent Application     Description   No./Issued Patent No.   Date
 
       

 

-4-



--------------------------------------------------------------------------------



 



EXHIBIT C
Trademarks

              Registration/   Registration/ Description   Application Number  
Application Date
 
       

 

-5-